Case 2:20-cv-08481-JFW-RAO Document 22 Filed 10/14/20 Page 1 of 3 Page ID #:51



  1    MATTHEW D. POWERS (S.B. #212682)
       mpowers@omm.com
  2    O’MELVENY & MYERS LLP
       Two Embarcadero Center
  3    San Francisco, California 94111-3823
       Telephone: (415) 984-8700
  4    Facsimile: (415) 984-8701
  5    APALLA U. CHOPRA (S.B. #163207)
       achopra@omm.com
  6    O’MELVENY & MYERS LLP
       400 South Hope Street
  7    Los Angeles, California 90071-2899
       Telephone: (213) 430-6000
  8    Facsimile: (213) 430-6407
  9    Attorneys for Defendant
       Occidental College
 10
 11
                           UNITED STATES DISTRICT COURT
 12
                          CENTRAL DISTRICT OF CALIFORNIA
 13
 14
       STEVEN J. LINDER, on behalf of               Case No. 2:20-cv-08481-JFW-
 15    himself and all others similarly situated,   RAO
 16                        Plaintiff,               DEFENDANT OCCIDENTAL
                                                    COLLEGE’S NOTICE OF
 17          v.                                     MOTION AND MOTION TO
                                                    DISMISS PLAINTIFF’S
 18    OCCIDENTAL COLLEGE,                          CLASS ACTION
                                                    COMPLAINT
 19                        Defendant.
                                                    Judge: Hon. John F. Walter
 20                                                 Courtroom: 7A
 21                                                 Hearing Date: November 16, 2020
                                                    Time: 1:30 p.m.
 22
 23
 24
 25
 26
 27
 28
                                                       NOTICE OF MOTION AND MOTION TO
                                                           DISMISS, 2:20-CV-08481-JFW-RAO
Case 2:20-cv-08481-JFW-RAO Document 22 Filed 10/14/20 Page 2 of 3 Page ID #:52



  1   TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
  2         PLEASE TAKE NOTICE that on Monday, November 16, 2020, at 1:30 p.m.,
  3   or as soon thereafter as the matter may be heard, in the courtroom of the Honorable
  4   John F. Walter, United States District Court for the Central District of California,
  5   located at 350 West First Street, Courtroom 7A, Los Angeles, California 90012,
  6   defendant Occidental College (“Occidental”), by and through the undersigned
  7   counsel, will and hereby does move this Court for an order dismissing the
  8   Complaint filed by Plaintiff Steven J. Linder (“Plaintiff”).
  9         This Motion is made pursuant to Federal Rule of Civil Procedure 12(b)(1)
 10   and (6). Plaintiff’s claims should be dismissed because California—like nearly
 11   every state—prohibits challenges to the adequacy of a student’s education. Even if
 12   the general prohibition on educational malpractice suits did not bar Plaintiff’s
 13   claims, Plaintiff’s breach of contract claim nevertheless fails because: (i) Plaintiff
 14   cites no promise by Occidental to provide an in-person education under all
 15   circumstances; and (ii) Occidental never made any such promise and, in fact,
 16   expressly reserved vast discretion to adjust its program. Next, Plaintiff’s unjust
 17   enrichment and conversion claims fail because Plaintiff seeks only damages from a
 18   purported breach of contract, and even if Plaintiff had plausibly stated claims for
 19   breach of contract, unjust enrichment or conversion (and he has not), the Complaint
 20   should still be dismissed because Plaintiff is not an Occidental student, did not
 21   personally enter a contract to receive any education from Occidental (whether
 22   “inadequate” or otherwise) and thus lacks standing to bring these claims.
 23         This Motion is based on this Notice of Motion and Motion; the attached
 24   Memorandum of Points and Authorities; the concurrently-filed Request for Judicial
 25   Notice and the Declaration of Matthew D. Powers, and all exhibits attached thereto;
 26   all matters of which this Court may properly take judicial notice; and such evidence
 27   and argument as may be presented at or before the hearing on this Motion.
 28         This motion is made following the conference of counsel concluded on
                                                            NOTICE OF MOTION AND MOTION TO
                                                 1              DISMISS, 2:20-CV-08481-JFW-RAO
Case 2:20-cv-08481-JFW-RAO Document 22 Filed 10/14/20 Page 3 of 3 Page ID #:53



  1   October 7, 2020 pursuant to Local Rule 7-3. See Dkt. No. 21.
  2
  3          Dated: October 14, 2020              O’MELVENY & MYERS LLP
                                                  MATTHEW D. POWERS
  4                                               APALLA U. CHOPRA
  5
  6                                               By:    /s/ Matthew D. Powers
  7                                                           Matthew D. Powers
                                                  Attorneys for Defendant
  8                                               Occidental College
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                         NOTICE OF MOTION AND MOTION TO
                                              2              DISMISS, 2:20-CV-08481-JFW-RAO
